Citation Nr: 0946654	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-35 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a hip condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to 
February 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The Veteran's claim was subsequently transferred 
to the Regional Office and Insurance Center in Philadelphia, 
Pennsylvania.


FINDING OF FACT

The Veteran does not currently have a diagnosed hip 
disability.  


CONCLUSION OF LAW

A hip condition was not incurred in active service.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2006, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in letters dated April 2006, 
and March 2008, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran contends that she has a right hip disability 
related to her active service.  Specifically, she contends 
that her hip was injured during active service when, while 
seeking treatment for a back disorder, a chiropractor popped 
her hip to align her back.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records were silent as to any complaints of 
hip pain or any reports of a hip injury.  A report of medical 
history and examination upon entrance into active duty, dated 
January 2003, indicated normal hips.  A November 2003 
treatment record indicated complaints of back pain following 
an injury to the lower back, with pain radiating into the 
hips, but did not indicate any diagnosed hip injury or 
disorder. A February 2005 post-deployment examination 
similarly did not indicate any complaints of hip pain or 
reports of a hip injury.  A January 2006 report of medical 
history and examination upon discharge from active duty also 
noted normal lower extremities.  Service treatment records 
are otherwise silent to any complaints of, treatment for, or 
diagnosis of, and hip pain or disorder.  

Post service treatment records are silent to any diagnosed 
hip disability.  An April 2006 VA examination indicated that 
the Veteran primarily complained of low back pain that 
radiated to the right hip.  Examination revealed that range 
of motion in the hips was full and unrestricted and the 
Veteran could easily cross both legs in both directions.  
Muscle strength testing in both lower extremities was 
unremarkable.  The examiner noted normal extremities.  The 
examiner did not provide a diagnosis in relation to the 
Veteran's hips.  

In a June 2006 Addendum to the April 2006 VA examiner, after 
reviewing the claims file for a second time, the examiner 
stated that the Veteran's hip condition was felt to be 
related as a local migration of pain from the back condition.  
Thus, the examiner stated that no diagnosis of a hip 
condition was provided as there were no additional findings 
relating to the hip, and there was full range of motion 
without restriction.  

VA outpatient treatment records dated September to November 
2006 reflected treatment for low back pain with radiation 
into the right leg, as well as other clinical conditions.  An 
August 2006 x-ray of the right hip showed a radioactively 
normal right hip and very mild changes to the left sacroiliac 
degenerative joint disease.  The records however were silent 
to any treatment for a diagnosed hip disability.

Similarly, VA physical therapy records dated April 2006 to 
January 2007 reflected treatment for low back and hip pain, 
but did not indicate any diagnosed hip disability.  

The Veteran was afforded a VA examination of the spine in 
June 2007.  Examination revealed that range of motion in the 
hips was equal in all planes and within the normal limits.  
The examiner did not provide a diagnosis of any hip disorder.
Again, VA treatment records dated September 2007 to January 
2008 indicated complaints of low back pain radiating into the 
right lower extremity, but were silent to any diagnosed hip 
disability.  A January 2008 VA treatment record indicated low 
back pain with radiation into the right leg.  Hip flexion 
(straight leg raising) was negative and rotation of the hips 
did not elicit pain.  The physician opined that hip 
involvement had to be ruled out.  A subsequent MRI indicated 
right L4-5 disc impinging right L5 root with long lasting 
symptoms.  A January 2008 x-ray of the right hip showed a 
normal right hip.

Finally, the Veteran was afforded a hearing before a Decision 
Review Officer in February 2009.  The Veteran testified that 
her hip pain began in Germany, after seeking treatment from a 
physical therapist for her back injury.  The Veteran also 
stated that one of her physicians told her she had arthritis 
in her hips.  Finally, the Veteran stated that her current 
pain started out in her back, and then traveled around into 
her hip bones.

While the Veteran has complained of pain in the right hip, 
the record fails to show objective evidence of a current hip 
disability.  In the June 2006 addendum to the April 2006 VA 
examination, the examiner stated that the Veteran's hip pain 
was related to the local migration of pain caused by the 
Veteran's low back condition, thus no diagnosis of a hip 
condition was provided.  Various examinations of the hips 
revealed full range of motion, with no pain elicited on range 
of motion testing.  Moreover, x-rays dated August 2006 and 
January 2008 revealed a normal right hip.  Pain alone without 
a diagnosed or identifiable underlying malady or condition 
does not in and of itself constitute disability for which 
service connection may be granted.  Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom).  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a chronic pathological process associated with the Veteran's 
right hip, there is no reasonable basis to establish service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992). 

Moreover, the Board notes that the Veteran's hip pain has 
been attributed to her service connected degenerative disc 
disease of the lumbar spine.  The Veteran is currently in 
receipt of a 20 percent rating for nerve root impingement of 
the right lower extremity associated with degenerative disc 
disease of the lumbar spine, as well as a 10 percent rating 
for nerve root impingement of the left lower extremity 
associated with degenerative disc disease of the lumbar 
spine.

Thus, in the absence of a current diagnosis of a hip 
disability, the Board must find that service connection for a 
hip condition is not warranted.  There is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant.  Consequently, 
the benefit of the doubt rule is not applicable and the claim 
must be denied.  See 38 U.S.C.A. § 5170(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a hip condition is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


